DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s submission filed on 9/2/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitations are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities:
in claim 4, line 3: “the” should be inserted before “location”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the second strip of polymer film of the bio-sensor strip” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “wherein a side of the first strip of polymer film or the second strip of polymer film of the bio-sensor strip is configured to be in contact with the body part is made from polyurethane” in lines 1-3, which is so grammatically awkward that its meaning is not clear.
Claim 7 recites “the second strip of polymer film of the bio-sensor strip” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the one or more bio-sensors are arranged in a single row or in a two-dimensional array” but it is not clear how one bio-sensor can be arranged in a row or a two-dimensional array or how two bio-sensors can be arranged in a two-dimensional array.
Claim 15 recites “the second strip of polymer film of the bio-sensor strip” in line 2 in which there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 96/29033 (Arbogast), in view of U.S. Patent Application Publication No. 2013/0274896 (Wang)(previously cited).
Aborgast teaches a cushion locking liner having docking means preferably at the side thereof for coupling the liner to a hard socket of a prosthetic device (pages 6-8 and 15 of Aborgast).  The liner is made of polymeric material including silicone (pages 10-12 and 22-25 of Aborgast).  Further, in the cushion locking liner, transducers can be included therein to sense pressure, force, temperature, etc., to detect and/or transmit a signal from the residual limb to a prosthetic device, to send myoelectric signals (pages 14-15 of Aborgast). In addition to transducers, any electrical device or other sensing device can be similarly incorporated for detection, signal transduction, etc. See, for example, U.S. 5,443,525, incorporated herein by reference (pages 14-15 of Aborgast).  
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data collection, storage, transmission, and power regulation (paragraphs 0064-0077 of Wang) and a power bus matrix (paragraph 0052 of Wang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensors 26; the electrical circuits for data collection, storage, transmission, and power regulation; and a power bus matrix of Wang in the cushion locking liner of Aborgast since (1) Aborgast teaches that transducers and any electrical device can be included and Wang teaches such transducers and electrical devices and/or (2) it permits the measurement of pressure, temperature, moisture, odors, and acceleration; data collection, storage, transmission; and power regulation.
With respect to claim 1, the combination teaches or suggests combination of a prosthetic socket (the prosthetic socket of Aborgast) and a bio-sensor strip (the cushioning locking liner of Aborgast with the sensors, the electrical circuits, and a power bus matrix of Wang) affixed and held in place on an inside of the prosthetic socket and being arranged on the prosthetic socket (the docking means of Aborgast) and configured to be located between the prosthetic socket and a body part,
wherein the bio-sensor strip comprises one or more bio-sensors (the sensors 26 of Wang), 
wherein the one or more bio-sensors measure parameters (pressure and temperature) at a location between the prosthetic socket and the body part;
the bio-sensor strip further comprising a plurality of power leads and data leads connected to the one or more bio-sensors (the leads from the sensors and to/from power; paragraphs 0061 and 0064-0077 of Wang) and to a power and data connector (transmission and power modules suggested in paragraphs 0061, 0064-0077 and 0079 of Wang), 
wherein the plurality of data leads and the power and data connector are adapted to transfer the measured parameters from the one or more bio-sensors to a processor (the transmission of Wang; paragraphs 0064-0077 and 0079 of Wang), 
the bio-sensor strip further comprising at least one first strip of polymer film (the silicone material of Aborgast), wherein the one or more bio-sensors are disposed on the at least one first strip (the sensors 26 of Wang disposed in the silicone material of Aborgast).
With respect to claim 7, the combination teaches or suggests that a side of the first strip of polymer film or the second strip of polymer film of the bio-sensor strip in contact with the prosthetic socket is made from silicone (the silicone material of Aborgast).
With respect to claim 8, the combination teaches or suggests that the one or more bio-sensors measure at least one of pressure between the body part and the prosthetic socket, or temperature at the location (the sensors 26 of Wang including pressure and temperature sensors). 
With respect to claim 10, the combination teaches or suggests that the one or more bio-sensors are arranged in a single row or in a two-dimensional array (the sensors 26 of Wang in an array; see FIG. 4A of Wang). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arbogast, in view of Wang, and further in view of U.S. Patent Application Publication No. 2009/0054793 (Nunez)(previously cited).
The combination teaches sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors in the cushioning locking liner of Aborgast.  It is known in the art to use acrylic-based adhesive for affixing sensors (paragraph 0033 of Nunez).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic-based adhesive of Nunez to affix the sensors to the cushioning locking liner of Aborgast since it provides a stronger bond between the two.  Thus, the prior art teaches or suggests that the at least one first strip of polymer film comprises an acrylic adhesive (the acrylic-based adhesive of Nunez), wherein the one or more bio-sensors (the sensors 26 of Wang) are affixed on the at least one first strip of polymer film (the silicone material of Aborgast) by the acrylic adhesive (the acrylic-based adhesive of Nunez). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Arbogast, in view of Wang, and further in view of U.S. Patent Application Publication No. 2015/0359644 (Sanders)(previously cited).
Aborgast teaches that transducers can be included therein to sense pressure, force, temperature, etc., to detect and/or transmit a signal from the residual limb to a prosthetic device, to send myoelectric signals (pages 14-15 of Aborgast). Sanders teaches the pressure pulse may be such a sensor so that the arterial drive in the amputee can be determined and circulatory health may be monitored (paragraph 0106 of Sanders).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Sanders for measuring pressure pulse as one of the sensors of the combination since (1) Aborgast suggests that other sensors may be used and Sanders teaches one such sensor and/or (2) the arterial drive in the amputee can be determined and circulatory health may be monitored.  Thus, the combination teaches or suggests that the one or more bio-sensors measure at least one of a pulse or a galvanic response (the sensor of Sanders for measuring pressure pulse). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arbogast, in view of Wang, and further in view of U.S. Patent Application Publication No. 2017/0290685 (Montez)(previously cited).
Aborgast teaches a cushion locking liner having docking means preferably at the side thereof for coupling the liner to a hard socket of a prosthetic device (pages 6-8 and 15 of Aborgast).  The liner is made of polymeric material including silicone (pages 10-12 and 22-25 of Aborgast).  Further, in the cushion locking liner, transducers can be included therein to sense pressure, force, temperature, etc., to detect and/or transmit a signal from the residual limb to a prosthetic device, to send myoelectric signals (pages 14-15 of Aborgast). In addition to transducers, any electrical device or other sensing device can be similarly incorporated for detection, signal transduction, etc. See, for example, U.S. 5,443,525, incorporated herein by reference (pages 14-15 of Aborgast).  
Wang teaches an electronics layer 24 on which there are sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data collection, storage, transmission, and power regulation (paragraphs 0064-0077 of Wang) and a power bus matrix (paragraph 0052 of Wang).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the sensors 26; the electrical circuits for data collection, storage, transmission, and power regulation; and a power bus matrix of Wang in the cushion locking liner of Aborgast since (1) Aborgast teaches that transducers and any electrical device can be included and Wang teaches such transducers and electrical devices and/or (2) it permits the measurement of pressure, temperature, moisture, odors, and acceleration; data collection, storage, transmission; and power regulation.
The combination teaches or suggests that the one or more bio-sensors measure temperature at the location (the sensors 26 of Wang including temperature sensors in an array; see FIG. 4A of Wang).  Also, the temperature measurements are subsequently analyzed or reviewed (paragraphs 0076-0079 of Wang).  Montez discloses that such analysis/review may take the form of generating temperature maps (paragraphs 0010 and 0062-0064 and claim 1 of Montez; pages 4 and 12-13 of Montez’ provisional application 62/321,479).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate temperature maps from the measurements from the temperature sensor array of the combination since it permits easier viewing of the temperature data.
With respect to claim 11, the combination teaches or suggests a method of evaluating properties between a body part and a prosthetic socket (the prosthetic socket of Aborgast) comprising:
affixing one or more bio-sensor strips to an inside of the prosthetic socket, so that the bio-sensor strips are arranged on the prosthetic socket and held in place on the inside of the prosthetic socket (affixing the cushioning locking liner of Aborgast with the sensors, the electrical circuits, and a power bus matrix of Wang to the socket of Aborgast using the docking means of Aborgast); wherein the one or more bio-sensor strips comprise one or more bio-sensors (the sensors 26 of Wang), wherein the one or more bio-sensors measure parameters at a location between the prosthetic socket and the body part; and
collecting the measured parameters from the one or more bio-sensor strips (taking measurements from the temperature and pressure sensors of Wang); and
processing, in a processor, the measured parameters from the one or more bio-sensor strips to produce a heat map of the properties between the body part and the prosthetic socket (generating the temperature map). 
With respect to claim 12, the combination teaches or suggests that the properties are indicative of at least one of fit, interaction or dynamics between the body part and the prosthetic socket (the sensors 26 of Wang including pressure, temperature, moisture, odors, and acceleration sensors provide measurements that are indicative of fit, interaction, and/or dynamics between the body part and the prosthetic socket). 
With respect to claim 13, the combination teaches or suggests that the collecting of the measured parameters from the one or more bio-sensor strips is carried out whilst the body part is in motion (the sensors 26 of Wang including acceleration sensors suggested recording data while the body part is moving). 
With respect to claim 14, the combination teaches or suggests collecting data from a motion sensor (the acceleration sensors of Wang) and correlating the data from the motion sensor with the measured parameters from the one or more bio-sensor strips (paragraphs 0064-0079 of Wang).

Claims 1-5, 7-8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0274896 (Wang)(previously cited), in view of U.S. Patent Application Publication No. 2004/0030411 (Caspers), and further in view of U.S. Patent No. 7,780,741 (Janusson)(previously cited), and further in view of DE 10 2016 113 590 (Radspieler).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data collection, storage, transmission, and power regulation (paragraphs 0064-0077 of Wang) and a power bus matrix (paragraph 0052 of Wang).  Wang teaches that the prosthetic sock may also include the electronics liner 24 (paragraph 0064 of Wang).  Caspers teaches that sensors can be mounted on a sock (called “the liner 506” in paragraph 0157 of Caspers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the electronics of Wang onto the inner layer 14 of the liner/sock of Wang so as to prevent slippage between the electronics and the sock.  
Janusson teaches that silicone is a suitable material for a liner/sock (col. 2, lines 40-65 of Janusson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicone as the material for the inner layer 14 of the liner/sock to which the electronics of Wang are mounted since (1) a material is required and Janusson teaches one such material and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Radspieler teaches the use of positive connections between the sock and the socket (FIGS. 1-5 of Radspieler).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the positive connections of Radspieler between the sock and the socket so as to prevent slippage between the sock and socket.
With respect to claim 1, the combination teaches or suggests a combination of a prosthetic socket (the prosthetic socket 20 of Wang) and a bio-sensor strip (the inner layer 14 of the liner/sock with the integrated sensors 26 of Wang) affixed and held in place on an inside of the prosthetic socket and being arranged on the prosthetic socket and configured to be located between the prosthetic socket and a body part (the liner/sock of Wang is in positive connection with the socket of Wang),
wherein the bio-sensor strip comprises one or more bio-sensors (the inner layer 14 of the liner/sock with the integrated sensors 26 of Wang), 
wherein the one or more bio-sensors measure parameters (pressure and temperature) at a location between the prosthetic socket and the body part;
the bio-sensor strip further comprising a plurality of power leads and data leads connected to the one or more bio-sensors (the leads from the sensors and to/from power; paragraphs 0061 and 0064-0077 of Wang) and to a power and data connector (transmission and power modules suggested in paragraphs 0061, 0064-0077 and 0079 of Wang), 
wherein the plurality of data leads and the power and data connector are adapted to transfer the measured parameters from the one or more bio-sensors to a processor (the transmission of Wang; paragraphs 0064-0077 and 0079 of Wang), 
the bio-sensor strip further comprising at least one first strip of polymer film (the silicone material suggested by Janusson for the inner layer 14 of the liner/sock with the sensors 26 of Wang), wherein the one or more bio-sensors are disposed on the at least one first strip.
Interpretation #1: With respect to claim 2, the combination teaches or suggests a body part liner, disposed between the bio-sensor strip and the body part (the medical adhesives between the liner/sock and the limb of Wang; paragraphs 0036-0047 of Wang). 
Interpretation #2: With respect to claim 2, the combination teaches or suggests a body part liner, disposed between the bio-sensor strip and the body part (the hydrocolloid material of the medical adhesives between the liner/sock and the limb of Wang; paragraphs 0036-0047 of Wang). 
Interpretation #1: With respect to claim 3, the combination teaches or suggests the bio-sensor strip further comprising a second strip of polymer film (the foam layer 16 of the liner/sock of Wang; paragraphs 0024-0025 of Wang) disposed on an opposite side of the one or more bio-sensors and the plurality of power leads and data leads. 
Interpretation #2: With respect to claim 3, the combination teaches or suggests that the bio-sensor strip further comprising a second strip of polymer film (the polyurethane medical adhesives of Wang; paragraph 0043 of Wang) disposed on an opposite side of the one or more bio-sensors and the plurality of power leads and data leads.
With respect to claim 4, the combination teaches or suggests that at least one of the first strip of polymer film or the second strip of polymer film has one or more markings disposed on one side, the one or more markings enabling determination of location of the bio-sensor strip (the markings on the prosthetic sock 10 of Wang when using Interpretation #1 of claim 3; FIGS. 4-4A of Wang). 
Alternatively, with respect to claim 4, the combination teaches or suggests that at least one of the first strip of polymer film or the second strip of polymer film has one or more markings disposed on one side, the one or more markings enabling determination of location of the bio-sensor strip (the markings on the electronics of Wang; FIGS. 4-4A of Wang).
With respect to claim 5, the combination teaches or suggests that a side of the first strip of polymer film or the second strip of polymer film of the bio-sensor strip is configured to be in contact with the body part is made from polyurethane (the medical adhesives; paragraph 0043 of Wang). 
With respect to claim 7, the combination teaches or suggests that a side of the first strip of polymer film or the second strip of polymer film of the bio-sensor strip in contact with the prosthetic socket is made from silicone (the silicone of the liner/sock of Wang).
With respect to claim 8, the combination teaches or suggests that the one or more bio-sensors measure at least one of pressure between the body part and the prosthetic socket, or temperature at the location (the sensors 26 of Wang including pressure and temperature sensors). 
With respect to claim 10, the combination teaches or suggests that the one or more bio-sensors are arranged in a single row or in a two-dimensional array (the sensors 26 of Wang in an array; see FIG. 4A of Wang). 
With respect to claim 15, the combination teaches or suggests that a side of the first strip of polymer film or the second strip of polymer film of the bio-sensor strip being in contact with the body part liner is made from polyurethane (when using claim interpretation #2 for claim 2, the hydrophilic polyurethane foam is the claimed polyurethane while the hydrocolloid material of the medical adhesives of Wang is the claimed body part liner; it would have been obvious to place the hydrophilic polyurethane foam between the sensors and the hydrocolloid material since the hydrocolloid material should be placed on the body part since it creates a seal around the wound that may prevent the release of moisture that results from daily activities; paragraphs 0036-0047 of Wang).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Caspers, and further in view of Janusson, and further in view of Radspieler, and further in view of U.S. Patent Application Publication No. 2009/0054793 (Nunez)(previously cited).
Wang teaches sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  It is known in the art to use acrylic-based adhesive for affixing sensors (paragraph 0033 of Nunez).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the acrylic-based adhesive of Nunez to affix the sensors to the liner/sock of Wang since it provides a stronger bond between the two.  Thus, the prior art teaches or suggests that the at least one first strip of polymer film comprises an acrylic adhesive (the acrylic-based adhesive of Nunez), wherein the one or more bio-sensors (the sensors 26 of Wang) are affixed on the at least one first strip of polymer film (the silicone material suggested by Janusson) by the acrylic adhesive (the acrylic-based adhesive of Nunez). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Caspers, and further in view of Janusson, and further in view of Radspieler, and further in view of U.S. Patent Application Publication No. 2015/0359644 (Sanders)(previously cited).
Wang teaches sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors (paragraphs 0064-0077 of Wang).  Wang further suggests that other sensors may be used (paragraph 0067 of Wang).  Sanders teaches the pressure pulse may be such a sensor so that the arterial drive in the amputee can be determined and circulatory health may be monitored (paragraph 0106 of Sanders).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor of Sanders for measuring pressure pulse as one of the sensors of the combination since (1) Wang suggests that other sensors may be used and Sanders teaches one such sensor and/or (2) the arterial drive in the amputee can be determined and circulatory health may be monitored.  Thus, the combination teaches or suggests that the one or more bio-sensors measure at least one of a pulse or a galvanic response (the sensor of Sanders for measuring pressure pulse). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Caspers, and further in view of Janusson, and further in view of Radspieler, and further in view of U.S. Patent Application Publication No. 2017/0290685 (Montez)(previously cited).
Wang teaches an electronics layer 24 on which there are integrated sensors 26 including pressure, temperature, moisture, odors, and acceleration sensors; electrical circuits for data collection, storage, transmission, and power regulation (paragraphs 0064-0077 of Wang) and a power bus matrix (paragraph 0052 of Wang).  Wang teaches that the prosthetic sock may also include the electronics liner 24 (paragraph 0064 of Wang).  Caspers teaches that sensors can be mounted on a sock (called “the liner 506” in paragraph 0157 of Caspers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount the electronics of Wang onto the inner layer 14 of the liner/sock of Wang so as to prevent slippage between the electronics and the sock.  
Janusson teaches that silicone is a suitable material for a liner/sock (col. 2, lines 40-65 of Janusson).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use silicone as the material for the inner layer 14 of the liner/sock to which the electronics of Wang are mounted since (1) a material is required and Janusson teaches one such material and/or (2) it is a simple substitution of one known element for another to obtain predictable results.
Radspieler teaches the use of positive connections between the sock and the socket (FIGS. 1-5 of Radspieler).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the positive connections of Radspieler between the sock and the socket so as to prevent slippage between the sock and socket.
The combination teaches or suggests that the one or more bio-sensors measure temperature at the location (the integrated sensors 26 of Wang including temperature sensors in an array; see FIG. 4A of Wang).  Also, the temperature measurements are subsequently analyzed or reviewed (paragraphs 0076-0079 of Wang).  Montez discloses that such analysis/review may take the form of generating temperature maps (paragraphs 0010 and 0062-0064 and claim 1 of Montez; pages 4 and 12-13 of Montez’ provisional application 62/321,479).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate temperature maps from the measurements from the temperature sensor array of the combination since it permits easier viewing of the temperature data.
With respect to claim 11, the combination teaches or suggests a method of evaluating properties between a body part and a prosthetic socket (the liner/sock of Wang) comprising:
affixing one or more bio-sensor strips to an inside of the prosthetic socket, so that the bio-sensor strips are arranged on the prosthetic socket and held in place on the inside of the prosthetic socket (affixing the liner/sock with the sensors of Wang in positive connection with the socket of Wang); wherein the one or more bio-sensor strips comprise one or more bio-sensors (the sensors 26 of Wang), wherein the one or more bio-sensors measure parameters at a location between the prosthetic socket and the body part; and
collecting the measured parameters from the one or more bio-sensor strips (taking measurements from the temperature and pressure sensors of Wang); and
processing, in a processor, the measured parameters from the one or more bio-sensor strips to produce a heat map of the properties between the body part and the prosthetic socket (generating the temperature map). 
With respect to claim 12, the combination teaches or suggests the properties are indicative of at least one of fit, interaction or dynamics between the body part and the prosthetic socket (the sensors 26 of Wang including pressure, temperature, moisture, odors, and acceleration sensors provide measurements that are indicative of fit, interaction, and/or dynamics between the body part and the prosthetic socket). 
With respect to claim 13, the combination teaches or suggests the collecting of the measured parameters from the one or more bio-sensor strips is carried out whilst the body part is in motion (the sensors 26 of Wang including acceleration sensors suggested recording data while the body part is moving). 
With respect to claim 14, the combination teaches or suggests collecting data from a motion sensor (the acceleration sensors of Wang) and correlating the data from the motion sensor with the measured parameters from the one or more bio-sensor strips (paragraphs 0064-0079 of Wang).

Response to Arguments
The Applicant’s arguments filed 9/2/2022 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
With respect to claim 10, the Applicant’s amendments did not fully address the indefiniteness issue.  In particular, it is not clear how one bio-sensor can be arranged in a row or a two-dimensional array or how two bio-sensors can be arranged in a two-dimensional array.
Prior art rejections
The Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In particular, there are new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791